                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

DESIRAE LANTRY, individually, and             )
on behalf of all others similarly situated    )
                                              )
             Plaintiff,                       )
                                              )
      vs.                                     )      Case No. 4:18 CV 1694 RWS
                                              )
CLIENT SERVICES, INC.                         )
                                              )
             Defendant.                       )

                           ORDER AND MEMORANDUM

      This matter is before me on Defendant Client Services, Inc.’s (CSI) Motion

for a Judgment on the Pleadings. Plaintiff Desirae Lantry, on behalf of a putative

class, filed a multi-count amended complaint against CSI alleging that it sent a

debt collection letter containing multiple violations of the Fair Debt Collection

Practices Act, 15 U.S.C. §§ 1692 et seq. (“FDCPA”). CSI answered the Amended

Complaint and filed its motion for judgment on the pleadings shortly thereafter.

For the reasons that follow, I will grant CSI’s motion and dismiss Lantry’s

Amended Complaint.

I.    Background

      This case centers on a letter that CSI sent to Lantry in order to collect a debt

that Lantry allegedly owed to Chase Bank U.S.A., N.A. (“Chase”). [See Exh A.,

Amended Complaint, Doc. No. 12-1] The letter offered to settle Lantry’s
$2,212.73 balance due to Chase for $443.00, and it contained the following

“disclosure”:

      “If we settle this debt with you for less than the full outstanding balance,
      Chase may offer you less favorable terms in the future for some Chase
      products or services, or may deny your application.”

[See Id.; Plaintiff’s Amended Complaint, Doc. No. 12, ¶ 14] The letter CSI sent

Lantry is the only conduct or communication directed to her on which Lantry bases

the FDCPA violations she alleges.

II.   Legal Standard

      “Judgment on the pleadings is appropriate when there are no material facts

to resolve and the moving party is entitled to judgment as a matter of law. The

facts pleaded by the non-moving party must be accepted as true and all reasonable

inferences from the pleadings should be taken in favor of the non-moving party.

The court may consider the pleadings themselves, materials embraced by the

pleadings, exhibits attached to the pleadings, and matters of public record.” Mills

v. City of Grand Forks, 614 F.3d 495, 498 (8th Cir. 2010) (internal citations

omitted).




                                          2
III.   Discussion

       Lantry’s Amended Complaint alleges that the letter she received from CSI

gives rise to four counts of FDCPA violations. The letter itself is attached to the

Amended Complaint as Exhibit A, and I may consider its contents when ruling on

the Motion for a Judgment on the Pleadings. See Fed. R. Civ. P. 10(c); Brown v.

Medtronic, Inc., 628 F.3d 451, 459–60 (8th Cir. 2010) (“documents attached to or

incorporated within an amended complaint are considered part of the pleadings,

and courts may look at such documents ‘for all purposes,’ including to determine

whether a plaintiff has stated a plausible claim.”) (internal citation omitted).

       In addition to the letter, the Amended Complaint is replete with conjecture

and conclusory allegations that are styled as factual or plausible allegations. I will

not address each conclusory allegation here, but, for example, they include:

       • “The above quoted language improperly attempted to influence
         Plaintiff’s thought process with regard to paying off the subject debt by
         informing her that it would be beneficial for her to pay the full amount
         she allegedly owed.” [Amended Complaint, Doc. No. 12, ¶ 31]

       • “The letter is purposefully worded to avoid making the following clear
         statement: ‘if you pay the full amount owed, rather than the discounted
         settlement offer, Chase will offer you more favorable terms in the future
         for some Chase products or services.’” [Id. at ¶ 45]

       • “When Chase presented the quoted language to Defendant and told
         Defendant to include it [sic] the subject form dunning letter, it was
         Chase’s intention that this language would discourage recipients from
         paying the discounted offer.” [Id. at ¶ 51]


                                           3
      • “Under the language utilized by Defendant, as required by the creditor,
        Defendant knew that the language was intended to urge debtors to settle
        for the full amount owed.” [Id. at ¶ 60]

      Other allegations mischaracterize the text of the attached letter, including:

      • “Additionally, the quoted language was false, misleading and deceptive
        because the language talks in broad and confusing hypotheticals – despite
        clearly encouraging consumers like Plaintiff to pay the full amount of the
        debt and obtaining more favorable terms.” [Id. at ¶ 42]

      CSI contends the letter does not violate the FDCPA for several reasons, two

of which are most persuasive. First, CSI argues that the “Chase Disclosure”

language is literally true—i.e. that Chase may offer Lantry less favorable terms in

the future for some Chase products or services, or that it may deny her application,

as a result of Lantry settling for less than the whole amount of the balance due.

[Defendant’s Memorandum, Doc. No. 17, at 3] Second, CSI argues that Lantry’s

allegations regarding the true meaning or intent behind the Chase Disclosure result

from Lantry’s attorney seeking to generate confusion where none actually exists.

      Lantry argues that CSI’s memorandum does not meet the standard for a

judgment on the pleadings because CSI fails to address or dispute the plausibility

of each individual conclusory statement in the Amended Complaint. I disagree.

The allegations in Lantry’s Amended Complaint are mostly variations on her

central theme that CSI’s collection letter is intentionally misleading in an illicit

effort to get consumers to pay a larger share of their balance due.



                                           4
         Lantry’s allegations that impute improper motive or intent are either

conclusory or based on conjecture. They do not find support in the text of the

letter, and do not have other support in the Amended Complaint. I need not accept

them as true when evaluating the instant motion for judgment on the pleadings.

See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“Where a complaint pleads facts

that are ‘merely consistent with’ a defendant's liability, it ‘stops short of the line

between possibility and plausibility of ‘entitlement to relief.’”) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 547 (2007)); Zean v. Fairview Health Servs., 858

F.3d 520, 527 (8th Cir. 2017) (“Courts ‘are not bound to accept as true a legal

conclusion couched as a factual allegation.’”) (citing Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009)). To the extent Lantry’s allegations mischaracterize or contradict

the text of the attached letter, they are similarly not entitled to the presumption of

truth.

         a. Count I

         The first count contends that the “Chase Disclosure,” “If we settle this debt

with you for less than the full outstanding balance, Chase may offer you less

favorable terms in the future for some Chase products or services, or may deny

your application,” is false, deceptive, or misleading in general violation of 15

U.S.C. § 1692e. [Amended Complaint, Doc. No. 12, ¶ 87]




                                            5
      A court determines whether a debt collection letter violates 15 U.S.C. §

1692e by viewing it “through the eyes of an unsophisticated consumer.” See

Peters v. Gen. Serv. Bureau, Inc., 277 F.3d 1051, 1055 (8th Cir. 2002). The

standard is “designed to protect consumers of below average sophistication or

intelligence without having the standard tied to ‘the very last rung on the

sophistication ladder.’” Strand v. Diversified Collection Serv., Inc., 380 F.3d 316,

317 (8th Cir. 2004) (quoting Duffy v. Landberg, 215 F.3d 871, 874 (8th Cir.

2000)). “The unsophisticated consumer test is a practical one, and statements that

are merely ‘susceptible of an ingenious misreading’ do not violate the FDCPA.”

Peters, 277 F.3d at 1056 (quoting White v. Goodman, 200 F.3d 1016, 1020 (7th

Cir. 2000)).

      The text of the letter does not support the allegations in the Amended

Complaint. Taking Lantry’s factual allegations as true, the statement Lantry

challenges in Count I is not false, deceptive, or misleading when viewed through

the eyes of an unsophisticated consumer. This is especially true in the context of

the letter as a whole. The letter never states that full payment of the outstanding

debt will result in more favorable terms from Chase in future dealings. It offers to

settle Lantry’s balance due for $443.00, and it contains a warning conveying to

Lantry that if she accepts the offer, Chase may offer her less favorable terms in the

future or deny her application. To an unsophisticated consumer, this statement


                                          6
does not imply that paying the full balance would put a person in the position to

receive more favorable terms. Indeed, as Lantry alleges, Chase has already

“charged off” her outstanding debt of $2,212.73. [Amended Complaint, Doc. No.

12, ¶¶ 11-12] Rather, the statement conveys what it says: settling the balance due

will not necessarily return Lantry to good standing with Chase.

      An unsophisticated consumer would not be misled into paying the full

amount in hopes of securing better future terms with Chase, especially given the

opportunity to settle the debt at an 80% discount. Lantry’s alternative

interpretations of the challenged statement are the product of “ingenious reading”

of the letter. See Peters, 277 F.3d at 1056 (quoting White, 200 F.3d at 1020). To

be sure, a hypothetical collection letter that falsely claimed or implied that Lantry

would get more favorable terms if she paid the full outstanding balance would

likely violate 15 U.S.C. § 1692e. But this, like the other hypothetical implications

that Lantry alleges, are not present in the letter.

      Because an unsophisticated consumer would not find the challenged

statements false, deceptive, or misleading, I will dismiss Count I.

      b. Count II

      In the second count of the Amended Complaint, Lantry takes aim at the

Chase Disclosure’s proximity to the following legally required language: “This

communication is from a debt collector. This is an attempt to collect a debt. Any


                                            7
information obtained will be used for that purpose.” [Amended Complaint, Doc.

No. 12, ¶ 94] Lantry alleges that the Chase Disclosure’s placement next to the

legally required language falsely represents the “character or legal status of the

alleged debts and the impact that partial or full payment may have on a debt” in

violation of 15 U.S.C. § 1692e(2)(A). [Id. at ¶ 94] Taking Lantry’s factual

allegations as true, she presents no material fact on this point that would preclude

judgment on the pleadings.

      The Chase Disclosure’s placement next to legally required language does

not imply that it is also legally required as Lantry alleges. [See Id.] An

unsophisticated consumer would not be concerned with whether certain styled

disclosure language is included in the letter pursuant to law. Additionally, the

letter never indicates that any of the language on the first page, even that which

may be legally required, is included as required by law. I find that the Chase

Disclosure, and its placement in the letter, would not cause an unsophisticated

consumer to believe the language is legally required. It follows that the Chase

Disclosure’s location in the letter would not mislead or confuse an unsophisticated

consumer regarding the character or legal status of the alleged debts.

      Even if CSI’s placement of the text falsely implied some sort of legal

requirement, the language does not violate the FDCPA because it is immaterial.

An untrue statement is immaterial if it does not “undermine” an unsophisticated


                                          8
consumer’s ability to “choose intelligently” between two options to resolve the

debt. See Hahn v. Triumph Partnerships LLC, 557 F.3d 755, 757 (7th Cir. 2009);

Hill v. Accounts Receivable Servs., LLC, 888 F.3d 343, 346 (8th Cir. 2018)

(adopting the materiality requirement, as articulated in Hahn, for alleged violations

of 15 U.S.C. § 1692e). The text and location of the Chase Disclosure would not

undermine an unsophisticated consumer’s ability to choose intelligently between

her options to resolve the debt. I will dismiss Count II of the Amended Complaint.

      c. Count III

      Count III contains a substantially identical claim as Count I, and for the

reasons in Count I, I will dismiss Count III. Compare Counts I & III; 15 U.S.C. §

1692e (“A debt collector may not use any false, deceptive, or misleading

representation or means in connection with the collection of any debt”) with 15

U.S.C. § 1692e(10) (banning “[t]he use of any false representation or deceptive

means to collect or attempt to collect any debt”).

      d. Count IV

      Count IV alleges that the language quoted from the letter is an unfair or

unconscionable means to collect a debt in violation of 15 U.S.C. § 1692f. Lantry

offers no additional facts to support a finding of unconscionability or unfairness

against CSI. A simple letter—viewed through the eyes of an unsophisticated

consumer—that contains factually true information and offers a substantial


                                          9
discount on a balance due does not constitute an unfair or unconscionable means to

collect a debt. See Strand v. Diversified Collection Serv., Inc., 380 F.3d 316, 318

(8th Cir. 2004) (applying the unsophisticated consumer standard to a 15 U.S.C. §

1692f claim). I will dismiss Count IV of the Amended Complaint.

IV.   Conclusion

      For the foregoing reasons, I will grant Defendant’s motion and dismiss all

counts in Plaintiff’s Amended Complaint.

      Accordingly,

      IT IS HEREBY ORDERED that Client Services, Inc.’s Motion for

Judgment on the Pleadings [Doc. No. 16] is GRANTED and all counts in

Plaintiff’s Amended Complaint are DISMISSED without prejudice.




                                       RODNEY W. SIPPEL
                                       UNITED STATES DISTRICT JUDGE

Dated this 2nd day of August, 2019.




                                         10
